ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Xerox Corporation                            )      ASBCA No. 61296
                                             )
Under Contract No. GS-25F-0062L              )
 Order Nos. FA3047-12-F-0105                 )
            FA3047-15-F-0037                 )

APPEARANCE FOR THE APPELLANT:                       Donald J. Walsh, Esq.
                                                     Wright, Constable & Skeen, LLP
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Colby L. Sullins, Esq.
                                                    Maj Alexander L. Lowry, USAF
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 February 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61296, Appeal of Xerox
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals